DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection is withdrawn in view of Applicant’s amendments.
Applicant’s arguments, see Remarks, filed 9/29/2022, with respect to the 35 U.S.C. 112 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Hasegawa (JP 2016-216762).
Priority
It is acknowledged this application claims foreign priority and is not a National Stage application. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because it recites “the hard particle further contains”. It should be “the hard particles further contain”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2016-216762).
Regarding claims 1-2, Hasegawa discloses a powder alloy (¶ 5) having the following composition, in weight percent:

Claim 1
Claim 2
Hasegawa, p. 2
Cr
5%-20%
5%-10%
5%-25%
W
2%-19%
3%-15%
≤54%*
Mo
30%-40%
30%-35%
≤54%*
Ni
10%-22%
15%-20%
Balance°
Mn
≤10%
≤6%
≤10%
C
≤2.0%
≤1.4%
≤10%
Si
≤2.0%
≤1.4%
1%-5%
Fe
Remainder;
>25%
Remainder;
>25%
Balance°

*Mo, W, Nb, V, Ta together constitute 54% or less
°Balance is split between Co, Ni and Fe

The powder composition disclosed in Hasegawa overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 3 and dependents, the prior art of record does not teach or suggest a sliding member comprising a Fe-based matrix and the claimed hard particles. With respect to claim 9 and dependents, the prior art of record does not teach or suggest the claimed method of sintering a mixture of the claimed hard particles and matrix forming particles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784